USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1529                 ANGELES M. CRUZ-DELGADO, ET AL.,                     Plaintiffs, Appellants,                                v.                DANIEL RIVERA-ROSA, ETC., ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     John E. Mudd and Ortiz Toro & Ortiz Brunet on brief forappellants.     Isabel Abislaiman-Quilez and Garcia & Fernandez on brief forappellee, Ismael Betancourt-Lebron.October 13 ,1998                                                                     Per Curiam.  Upon careful consideration of the briefs andrecord, and upon de novo review, we conclude that the claimsagainst defendant Rivera-Rosa properly were dismissed under Fed. R.Civ. P. 12(b)(6).  The complaint agrees that the defendant firedwhile in hot pursuit of a person who had just stolen money from arestaurant, and the complaint also recognizes that the thief mightwell have been armed.  As thus pled, the complaint does not setforth a "purpose to cause harm unrelated to the legitimate objectof arrest," and it does not allege "conduct shocking to theconscience" as necessary to state a viable due process claim. County of Sacramento v. Lewis, 118 S.Ct. 1708, 1711-12 (1998); seealso Evans v. Avery, 100 F.3d 1033, 1038 (1st Cir. 1996).     We further conclude that the claims against defendantBetancourt Lebron properly were dismissed.  On the record beforeus, that defendant's connection, if any at all, with the shootingincident is simply too remote to support a claim of personal orsupervisory liability.  See Gutierrez-Rodriguez v. Cartagena, 882F.2d 553, 563 (1st Cir. 1989).     Affirmed.  See 1st Cir. Loc. R. 27.1.                               -2-